Citation Nr: 0602771	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO in New York, 
New York, which denied service connection for PTSD.


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The April 2000 statement of the case, the May 2003 and 
September 2005 supplemental statements of the case, and 
December 1998, June 2001, April 2003, August 2003, and 
September 2005 letters from the RO, gave the veteran notice 
of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in December 1998, June 
2001, April 2003, August 2003, and September 2005 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  

The August 2003 letter told the veteran that if he had 
evidence in his possession that would support his claim, he 
should send it to VA.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2005) (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); see also 
38 U.S.C.A. § 1154(b) (West 2002).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

The initial reports of psychiatric symptoms occurred on VA 
outpatient treatment in June 1974.  The veteran reported an 
episode of nervousness and dizziness that began several weeks 
earlier.  He had been given tranquilizers and Dramamine.  In 
July 1974 it was reported that Valium had helped his anxiety.  
In October 1974 his symptoms were "gone."  No diagnosis or 
assessment was reported.

Records from the Albany VA medical center dated from May 1987 
to December 2004 show that the veteran was hospitalized on 
two occasions in August 1988. On admission to the second 
period of hospitalization the diagnoses included prolonged 
post-traumatic stress disorder.  His diagnoses at discharge 
were situational adjustment disorder with depressed mood and 
episodic alcohol abuse.

Records from a Vet Center dated from July 1987 to October 
1987 reveal that the veteran presented with complaints of 
being nervous and not being able to cope with anything 
including crowds.  He was diagnosed with alcoholism, long 
standing and panic disorder.  An examiner noted that there 
was no evidence of problems related to the military.

In a February 1999 statement the veteran reported that he 
experienced stressors while serving aboard the USS Yorktown 
and USS Hornet.  He recalled that on more than one occasion 
pilots did not return to the ship.  His duties were extremely 
stressful and required long hours.  He further stated that 
one of his good friends died of cancer following exposure to 
Agent Orange and two of his other friends were killed in 
Vietnam and he suffered from survivor's guilt.

During an April 1999 VA examination, the veteran stated that 
he was not sure whether his problems were related to his 
military experience.  He reported that he had a nervous 
breakdown after service and was treated at the VA hospital 
but he could not explain what caused the nervous breakdown.  
The examiner opined that the veteran did not suffer from PTSD 
but more likely suffered from a panic disorder and 
personality disorder.  The Axis I diagnosis was alcohol 
dependence in remission.    

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   In this case, the Board finds that, 
although the record shows an assessment of questionable PTSD, 
the preponderance of the evidence is against a finding that 
the veteran meets the criteria for a diagnosis of PTSD.

While a diagnosis of PTSD was reported on admission to a 
period of hospitalization in 1988, that diagnosis was not 
confirmed during the hospitalization or on subsequent VA 
treatment and examinations.  The 1988 record did not indicate 
a review of the claims file, did not discuss the specific 
stressors supporting the finding of PTSD, and did not discuss 
any of the DSM-IV criteria for the diagnosis.

On the other hand, the May 1999 VA psychiatric examination 
reflected consideration of the claims folder, and discussed 
DSM-IV criteria for the diagnosis of PTSD.  The examination 
is also consistent with the vast majority of other 
psychiatric treatment records.  For these reasons, the VA 
examination report is entitled to greater probative weight 
than the 1988 hospital record.

The Board acknowledges the veteran's contention that he has 
current PTSD.  However, as a lay person, he is not competent 
to provide a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f) (2005).  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


